Exhibit 10.2
Gannett Co., Inc.
2001 Omnibus Incentive Compensation Plan
(Amended and Restated as of May 4, 2010)

 

 



--------------------------------------------------------------------------------



 



Contents

         
Article 1. Establishment, Objectives, and Duration
    1  
Article 2. Definitions
    1  
Article 3. Administration
    4  
Article 4. Shares Subject to the Plan and Maximum Awards
    4  
Article 5. Eligibility and Participation
    6  
Article 6. Stock Options
    6  
Article 7. Stock Appreciation Rights
    7  
Article 8. Restricted Stock/Stock Awards
    9  
Article 9. Performance Units, Performance Shares, and Cash-Based Awards
    9  
Article 10. Performance Measures
    10  
Article 11. Beneficiary Designation
    11  
Article 12. Deferrals
    12  
Article 13. Rights of Employees/Directors
    12  
Article 14. Termination of Employment/Directorship
    12  
Article 15. Change in Control
    12  
Article 16. Amendment, Modification, Termination and Tax Compliance
    14  
Article 17. Withholding
    15  
Article 18. Successors
    15  
Article 19. General Provisions
    16  

 

- i -



--------------------------------------------------------------------------------



 



Article 1. Establishment, Objectives, and Duration
1.1 Establishment of the Plan. Gannett Co., Inc., a Delaware corporation
(hereinafter referred to as the “Company”), hereby amends and restates the
Company’s 2001 Omnibus Incentive Compensation Plan (Amended and Restated as of
May 4, 2010) (hereinafter referred to as the “Plan”), as set forth in this
document. The Plan permits the grant of Nonqualified Stock Options, Incentive
Stock Options, Stock Appreciation Rights, Restricted Stock, Stock Awards,
Restricted Stock Units, Performance Shares, Performance Units, and Cash-Based
Awards. Subject to approval by the Company’s stockholders, the Plan shall become
effective as of May 4, 2010 (the “Effective Date”) and shall remain in effect as
provided in Section 1.3 hereof.
1.2 Objectives of the Plan. The objectives of the Plan are to optimize the
profitability and growth of the Company through annual and long-term incentives
that are consistent with the Company’s goals and that link the personal
interests of Participants to those of the Company’s stockholders, to provide
Participants with an incentive for excellence in individual performance, and to
promote teamwork among Participants. The Plan is further intended to provide
flexibility to the Company and its Affiliates in their ability to motivate,
attract, and retain the services of Participants who make significant
contributions to the Company’s success and to allow Participants to share in
that success.
1.3 Duration of the Plan. The Plan shall commence on the Effective Date and
shall remain in effect, subject to the right of the Committee to amend or
terminate the Plan at any time pursuant to Article 16 hereof, until all Shares
subject to it shall have been purchased or acquired according to the Plan’s
provisions. However, in no event may an Award be granted under the Plan on or
after the tenth (10th) anniversary of the Effective Date.
1.4 Prior Awards. As of the Effective Date no further Awards shall be made under
the terms of the Plan that were in effect prior to the Effective Date. Awards
granted before the Effective Date shall be governed by the terms of the Plan in
effect prior to the Effective Date.
Article 2. Definitions
Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized:
2.1 “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of
the General Rules and Regulations of the Exchange Act.
2.2 “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Stock Awards, Restricted Stock Units, Performance Shares,
Performance Units, or Cash-Based Awards.
2.3 “Award Agreement” means a written or electronic agreement entered into by
the Company and each Participant setting forth the terms and provisions
applicable to Awards granted under this Plan.
2.4 “Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed
to such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.
2.5 “Board” or “Board of Directors” means the Board of Directors of the Company.
2.6 “Cash-Based Award” means an Award granted to a Participant whose value is
denominated in cash as described in Article 9 hereof.
2.7 “Change in Control” means the first to occur of the following:
(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (i) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section, the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company, (B) any acquisition by the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or one of its affiliates, or (D) any acquisition
pursuant to a transaction that complies with (c)(i), (c)(ii) and (c)(iii) below;

 

 



--------------------------------------------------------------------------------



 



(b) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;
(c) consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or entity resulting from such Business Combination (including, without
limitation, a corporation or entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (ii) no Person (excluding any employee benefit plan (or
related trust) of the Company or any corporation or entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation or
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such corporation or entity, except to
the extent that such ownership existed prior to the Business Combination, and
(iii) at least a majority of the members of the board of directors of the
corporation or entity resulting from such Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for such Business Combination; or
(d) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
Notwithstanding the foregoing, with respect to a Section 409A Award, the
Committee may specify that the definition of Change in Control must also
constitute an event that is a change in ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company within the meaning of Section 409A.
2.8 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
2.9 “Committee” means any committee appointed by the Board to administer Awards
to Employees or Directors, as specified in Article 3 hereof.
2.10 “Company” means Gannett Co., Inc., a Delaware corporation and any successor
thereto as provided in Article 18 hereof.
2.11 “Covered Employee” means a Participant who, as of the date of vesting
and/or payout of an Award, as applicable, is one of the group of “covered
employees,” as defined in the regulations promulgated under Code Section 162(m),
or any successor statute, or a Participant who is designated by the Committee to
be treated as a “covered employee”.
2.12 “Director” means any individual who is a member of the Board of Directors
of the Company; provided, however, that any Director who is employed by the
Company shall be considered an Employee under the Plan.
2.13 “Disability” shall have the meaning ascribed to such term in the Award
Agreement. If no such definition is provided in the Award Agreement,
“Disability” shall mean a medically determinable physical or mental impairment
which can be expected to result in death or has lasted or can be expected to
last for a continuous

 

- 2 -



--------------------------------------------------------------------------------



 



period of not less than six months if such disabling condition renders the
person unable to perform the material and substantial duties of his or her
occupation. With respect to Section 409A Awards that become payable upon a
disability, such disability must also qualify as a disability within the meaning
of Treasury Regulation 1.409A-3(i)(4).
2.14 “Effective Date” shall have the meaning ascribed to such term in
Section 1.1 hereof.
2.15 “Employee” means any employee of the Company or its Subsidiaries or
Affiliates.
2.16 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.
2.17 “Fair Market Value” as of any date and in respect of any Share means the
then most recent closing price of a Share reflected in the consolidated trading
tables of USA Today or any other publication selected by the Committee, provided
that, if Shares shall not have been traded on the New York Stock Exchange for
more than 10 days immediately preceding such date or if deemed appropriate by
the Committee for any other reason, the fair market value of Shares shall be as
determined by the Committee in such other manner as it may deem appropriate,
provided that such valuation is consistent with the requirements of
Section 409A. In no event shall the fair market value of any Share be less than
its par value.
2.18 “Freestanding SAR” means an SAR that is granted independently of any
Options, as described in Article 7 hereof.
2.19 “Incentive Stock Option” or “ISO” means an option to purchase Shares
granted under Article 6 hereof and that is designated as an Incentive Stock
Option and that is intended to meet the requirements of Code Section 422. To the
extent that an option is granted that is intended to meet the requirements of
Code Section 422, but fails to meet such requirements, the option will be
treated as a NQSO.
2.20 “Insider” shall mean an individual who is, on the relevant date, an
executive officer, director or ten percent (10%) beneficial owner of any class
of the Company’s equity securities that is registered pursuant to Section 12 of
the Exchange Act, all as defined under Section 16 of the Exchange Act.
2.21 “Nonqualified Stock Option” or “NQSO” means an option to purchase Shares
granted under Article 6 hereof and that is not intended to be treated as an
Incentive Stock Option, or that otherwise does not meet such requirements.
2.22 “Option” means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article 6 hereof.
2.23 “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
2.24 “Participant” means an Employee or Director who has been selected to
receive an Award or who has outstanding an Award granted under the Plan.
2.25 “Performance-Based Exception” means the performance-based exception from
the tax deductibility limitations of Code Section 162(m).
2.26 “Performance Share” means an Award granted to a Participant whose value is
denominated in Shares and is earned by satisfaction of specified performance
goals and such other terms and conditions that the Committee may specify, as
described in Article 9 hereof.
2.27 “Performance Unit” means an Award granted to a Participant whose value is
specified by the Committee and is earned by satisfaction of specified
performance goals and such other terms and conditions that the Committee may
specify, as described in Article 9 hereof.
2.28 “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock is not permitted (e.g., based on the passage of time,
the achievement of performance goals, or upon the occurrence of other events as
determined by the Committee, at its discretion), and the Shares are subject to a
substantial risk of forfeiture, pursuant to the Restricted Stock Award
Agreement, as provided in Article 8 hereof.
2.29 “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.
2.30 “Restricted Stock” means an Award granted to a Participant pursuant to
Article 8 hereof.

 

- 3 -



--------------------------------------------------------------------------------



 



2.31 “Restricted Stock Units” means an Award granted to a Participant whose
value is denominated in Shares and is earned by satisfaction of specified
service requirements and such other terms and conditions that the Committee may
specify, as described in Article 9 hereof.
2.32 “Retirement” means a termination of employment after attaining age 55 and
completing 5 years of service or such other definition set forth in an Award
Agreement.
2.33 “Section 409A” means Code Section 409A and the regulations and other
guidance issued thereunder.
2.34 “Section 409A Award” means an Award that is subject to the requirements of
Section 409A.
2.35 “Shares” means the Company’s common stock, par value $1.00 per share.
2.36 “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with a related Option, designated as an SAR, pursuant to the terms of
Article 7 hereof.
2.37 “Stock Award” means an Award of Shares granted to a Participant pursuant to
Section 8.7 hereof.
2.38 “Subsidiary” means any corporation, partnership, joint venture, or other
entity in which the Company directly or indirectly has a majority voting
interest.
2.39 “Tandem SAR” means an SAR that is granted in connection with a related
Option pursuant to Article 7 hereof, the exercise of which shall require
forfeiture of the right to purchase a Share under the related Option (and when a
Share is purchased under the Option, the Tandem SAR shall similarly be
canceled).
Article 3. Administration
3.1 General. Subject to the terms and conditions of the Plan, the Plan shall be
administered by the Committee. The members of the Committee shall be appointed
from time to time by, and shall serve at the discretion of, the Board of
Directors. The Committee shall have the authority to delegate administrative
duties to officers of the Company.
3.2 Authority of the Committee. Except as limited by law or by the Certificate
of Incorporation or Bylaws of the Company, and subject to the provisions herein
(including, with respect to Section 409A Awards, the requirements of
Section 409A), the Committee shall have full power to select Employees and
Directors who shall participate in the Plan; determine the sizes and types of
Awards; determine the terms and conditions of Awards in a manner consistent with
the Plan; construe and interpret the Plan and any agreement or instrument
entered into under the Plan; establish, amend, or waive rules and regulations
for the Plan’s administration; and amend the terms and conditions of any
outstanding Award as provided in the Plan. Further, the Committee shall make all
other determinations that it deems necessary or advisable for the administration
of the Plan. As permitted by law and the terms of the Plan, the Committee may
delegate its authority herein. No member of the Committee shall be liable for
any action taken or decision made in good faith relating to the Plan or any
Award granted hereunder.
3.3 Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders and resolutions of
the Committee shall be final, conclusive, and binding on all persons, including
the Company, its stockholders, Directors, Employees, Participants, and their
estates and beneficiaries, unless changed by the Board.
Article 4. Shares Subject to the Plan and Maximum Awards
4.1 Number of Shares Available for Grants; Share Counting and Reacquired Shares.
Prior to the restatement of this Plan, the number of Shares reserved for
issuance to Participants under the Plan were thirty-two million five hundred
thousand (32,500,000). As a result of this restatement, the number of Shares
reserved for issuance to Participants will be increased to sixty million
(60,000,000). Shares issued under the Plan may be authorized but unissued shares
or treasury shares. The number of Shares reserved for issuance to Participants
under the Plan is subject to adjustment as provided in Section 4.2 hereof.
For purposes of counting the number of Shares available for Awards under the
Plan, the full number of shares of the Company’s common stock covered by
Freestanding SARs shall be counted against the number of Shares available for
Awards (i.e., not the net Shares issued in satisfaction of a Freestanding SAR
Award); provided, however, that Freestanding SARs that may be settled in cash
only shall not be so counted. Additionally, if an Option may be settled by
issuing net Shares (i.e., withholding a number of Shares equal to

 

- 4 -



--------------------------------------------------------------------------------



 



the exercise price), the full number of shares of the Company’s common stock
covered by the Option shall be counted against the number of Shares available
for Awards, not the net Shares issued in satisfaction of an Option. If any Award
(a) expires or is terminated, surrendered or canceled without having been fully
exercised or is forfeited in whole or in part, or (b) results in any Shares not
being issued (including as a result of any Award that was settleable either in
cash or in stock actually being settled in cash), the unissued Shares covered by
such Award shall again be available for the grant of Awards; provided, however,
in the case of Incentive Stock Options, the foregoing shall be subject to any
limitations under the Code. The following Shares shall not be added back to the
number of Shares available for the future grant of Awards: (i) shares of the
Company’s common stock tendered to the Company by a Participant to (A) purchase
shares of the Company’s common stock upon the exercise of an Award, or
(B) satisfy tax withholding obligations (including shares retained from the
Award creating the tax obligation); and (ii) shares of the Company’s common
stock repurchased by the Company on the open market using the proceeds from the
exercise of an Award. Subject to the foregoing, the Committee shall determine
the appropriate methodology for calculating the number of Shares issued pursuant
to the Plan.
The maximum number of Shares which may be issued under Incentive Stock Options
granted under the Plan is 5,000,000.
The following rules shall apply to grants of Awards under the Plan:

  (a)  
Stock Options: The maximum aggregate number of Shares that may be granted in the
form of Stock Options, pursuant to any Award granted in any one fiscal year to
any one Participant shall be one million (1,000,000).

  (b)  
SARs: The maximum aggregate number of Shares that may be granted in the form of
Stock Appreciation Rights, pursuant to any Award granted in any one fiscal year
to any one Participant shall be one million (1,000,000).

  (c)  
Restricted Stock/Stock Awards: The maximum aggregate grant of Shares with
respect to Awards of Restricted Stock or Stock Awards granted in any one fiscal
year to any one Participant shall be five hundred thousand (500,000).

  (d)  
Restricted Stock Units, Performance Shares, Performance Units and Cash-Based
Awards: The maximum aggregate grant with respect to Awards of Performance Shares
or Restricted Stock Units made in any one fiscal year to any one Participant
shall be equal to the value of five hundred thousand (500,000) Shares; and the
maximum aggregate amount awarded with respect to Cash-Based Awards or
Performance Units to any one Participant in any one fiscal year may not exceed
ten million dollars ($10,000,000).

4.2 Adjustments in Authorized Shares. Upon a change in corporate capitalization,
such as a stock split, stock dividend or a corporate transaction, such as any
merger, consolidation, combination, exchange of shares or the like, separation,
including a spin-off, or other distribution of stock or property of the Company,
any reorganization (whether or not such reorganization comes within the
definition of such term in Code Section 368) or any partial or complete
liquidation of the Company, the Committee shall make an appropriate adjustment
in the number and class of Shares that may be delivered under Section 4.1, in
the number and class of and/or price of Shares subject to outstanding Awards
granted under the Plan, and in the Award limits set forth in Section 4.1, as may
be determined to be equitable by the Committee, in its sole discretion, to
prevent dilution or enlargement of rights.

 

- 5 -



--------------------------------------------------------------------------------



 



4.3 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee may make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events (including, without limitation, the events described in Section 4.2
hereof) affecting the Company or the financial statements of the Company or of
changes in applicable laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan; provided that, with respect to Awards that are
intended to comply with the requirements of the Performance-Based Exception, no
such adjustment shall be authorized to the extent that such adjustment would be
inconsistent with the Award’s satisfaction of the Performance-Based Exception.
Article 5. Eligibility and Participation
5.1 Eligibility. Persons eligible to participate in this Plan include all
Employees and Directors.
5.2 Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible Employees and Directors, those
to whom Awards shall be granted and shall determine the nature and amount of
each Award.
5.3 Newly Eligible Employees. The Committee shall be entitled to make such
rules, regulations, determinations and awards as it deems appropriate in respect
of any Employee who becomes eligible to participate in the Plan after the
commencement of an award or incentive period.
5.4 Leaves of Absence. The Committee shall be entitled to make such rules,
regulations, and determinations as it deems appropriate under the Plan in
respect of any leave of absence taken by the recipient of any award. Without
limiting the generality of the foregoing, the Committee shall be entitled to
determine: (a) whether or not any such leave of absence shall constitute a
termination of employment within the meaning of the Plan; and (b) the impact, if
any, of such leave of absence on awards under the Plan theretofore made to any
recipient who takes such leave of absence. Notwithstanding the foregoing, with
respect to any Section 409A Award, all leaves of absences and determinations of
terminations of employment must be construed and interpreted consistent with the
requirements of Section 409A and the definition of “separation from service”
thereunder.
Article 6. Stock Options
6.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Participants in such number, and upon such terms, and at any
time and from time to time as shall be determined by the Committee.
Notwithstanding the foregoing, Incentive Stock Options may only be granted to
Employees of Gannett Co., Inc. or its Affiliates or Subsidiaries; provided that
the Affiliate or Subsidiary is a type of entity whose employees can receive such
options under Code Sections 422 and 424.
6.2 Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the duration of the Option, the number of
Shares to which the Option pertains, and such other provisions as the Committee
shall determine which are not inconsistent with the terms of the Plan.
6.3 Option Price. The Option Price for each grant of an Option under this Plan
shall be as determined by the Committee; provided, however, the per-share
exercise price shall not be less than 100 percent of the Fair Market Value of
the Shares on the date the Option is granted.
6.4 Duration of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided that
the Option must expire on or before the date that is the tenth anniversary of
the date of grant.
6.5 Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant.
6.6 Payment. Options granted under this Article 6 shall be exercised by the
delivery of a written, electronic or telephonic notice of exercise to the
Company, setting forth the number of Shares with respect to which the Option is
to be exercised, accompanied by full payment for the Shares.
The Option Price upon exercise of any Option shall be payable to the Company in
full either: (a) in cash or its equivalent; or (b) by tendering previously
acquired Shares having an aggregate Fair Market Value at the time

 

- 6 -



--------------------------------------------------------------------------------



 



of exercise equal to the total Option Price; or (c) by a combination of (a) and
(b); or (d) any other method approved by the Committee in its sole discretion.
The tendering of previously acquired shares may be done through attestation. No
fractional shares may be tendered or accepted in payment of the Option Price.
Cashless exercises are permitted pursuant to Federal Reserve Board’s
Regulation T, subject to applicable securities law restrictions, or by any other
means which the Committee determines to be consistent with the Plan’s purpose
and applicable law.
Subject to any governing rules or regulations, as soon as practicable after
receipt of notification of exercise and full payment, the Company shall deliver
to the Participant, in the Participant’s name, Share certificates in an
appropriate amount based upon the number of Shares purchased under the
Option(s).
Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.
6.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, or under any blue sky or state securities laws applicable
to such Shares.
6.8 Nontransferability of Options.

  (a)  
Incentive Stock Options. No ISO granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, all ISOs granted to a
Participant under the Plan shall be exercisable during his or her lifetime only
by such Participant.

  (b)  
Nonqualified Stock Options. Except as otherwise provided in a Participant’s
Award Agreement, no NQSO granted under this Article 6 may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Participant’s Award Agreement, all NQSOs granted to a Participant under
this Article 6 shall be exercisable during his or her lifetime only by such
Participant or such Participant’s legal representative.

Article 7. Stock Appreciation Rights
7.1 Grant of SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee. The Committee may grant Freestanding SARs, Tandem SARs, or any
combination of these forms of SARs.
Subject to the terms and conditions of the Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs.
The grant price of a Freestanding SAR shall not be less than the Fair Market
Value of a Share on the date of grant of the SAR. The grant price of Tandem SARs
shall equal the Option Price of the related Option.
7.2 SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the grant price, the term of the SAR, and such other provisions as
the Committee shall determine.
7.3 Term of SARs. The term of an SAR granted under the Plan shall be determined
by the Committee, in its sole discretion; provided that the SAR must expire on
or before the date that is the tenth anniversary of the date of grant.
7.4 Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes
upon them.
7.5 Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. A Tandem SAR may be exercised only
with respect to the Shares for which its related Option is then exercisable.

 

- 7 -



--------------------------------------------------------------------------------



 



7.6 Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

  (a)  
The excess of the Fair Market Value of a Share on the date of exercise over the
grant price; by
    (b)  
The number of Shares with respect to which the SAR is exercised.

In the sole discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, in some combination thereof, or in any
other manner approved by the Committee. The Committee’s determination regarding
the form of SAR payout shall be set forth in the Award Agreement pertaining to
the grant of the SAR.
7.7 Nontransferability of SARs. Except as otherwise provided in a Participant’s
Award Agreement, no SAR granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Participant’s Award Agreement, all SARs granted to a Participant under the
Plan shall be exercisable during his or her lifetime only by such Participant or
such Participant’s legal representative.

 

- 8 -



--------------------------------------------------------------------------------



 



Article 8. Restricted Stock/Stock Awards
8.1 Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock to Participants in such amounts, as the Committee shall determine.
8.2 Restricted Stock Agreement. Each Restricted Stock grant shall be evidenced
by a Restricted Stock Award Agreement that shall specify the Period(s) of
Restriction, the number of Shares of Restricted Stock granted, and such other
provisions as the Committee shall determine.
8.3 Transferability. The Shares of Restricted Stock granted herein may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
until the end of the applicable Period of Restriction established by the
Committee and specified in the Restricted Stock Award Agreement, or upon earlier
satisfaction of any other conditions, as specified by the Committee in its sole
discretion and set forth in the Restricted Stock Award Agreement. All rights
with respect to the Restricted Stock granted to a Participant under the Plan
shall be available during his or her lifetime only to such Participant or such
Participant’s legal representative.
8.4 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares of Restricted Stock granted pursuant to the Plan as
it may deem advisable including, without limitation, a requirement that
Participants pay a stipulated purchase price for each Share of Restricted Stock,
restrictions based upon the achievement of specific performance goals,
time-based restrictions on vesting following the attainment of the performance
goals, time-based restrictions, and/or restrictions under applicable federal or
state securities laws.
To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied.
Except as otherwise provided in the Award Agreement, Shares of Restricted Stock
covered by each Restricted Stock grant made under the Plan shall become freely
transferable by the Participant after the last day of the applicable Period of
Restriction.
8.5 Voting Rights. If the Committee so determines, Participants holding Shares
of Restricted Stock granted hereunder may be granted the right to exercise full
voting rights with respect to those Shares during the Period of Restriction.
8.6 Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock granted hereunder may, if the
Committee so determines, be credited with dividends paid with respect to the
underlying Shares while they are so held. The Committee may apply any
restrictions to the dividends that the Committee deems appropriate. Without
limiting the generality of the preceding sentence, if the grant or vesting of
Restricted Shares granted to a Covered Employee is designed to comply with the
requirements of the Performance-Based Exception, the Committee may apply any
restrictions it deems appropriate to the payment of dividends declared with
respect to such Restricted Shares, such that the dividends and/or the Restricted
Shares maintain eligibility for the Performance-Based Exception.
8.7 Stock Award. The Committee may grant and award Shares to a Participant that
are not subject to Periods of Restrictions and which may be subject to such
conditions or provisions as the Committee determines.
Article 9. Restricted Stock Units, Performance Units, Performance Shares, and
Cash-Based Awards
9.1 Grant of Restricted Stock Units, Performance Units, Performance Shares and
Cash-Based Awards. Subject to the terms of the Plan, Restricted Stock Units,
Performance Shares, Performance Units, and/or Cash-Based Awards may be granted
to Participants in such amounts and upon such terms, and at any time and from
time to time, as shall be determined by the Committee.
9.2 Award Agreement. At the Committee’s discretion, each grant of Restricted
Stock Units, Performance Shares, Performance Units and Cash-Based Awards may be
evidenced by an Award Agreement that shall specify the initial value, the
duration of the Award, the performance measures and/or service requirements, if
any, applicable to the Award, and such other provisions as the Committee shall
determine which are not inconsistent with the terms of the Plan.
9.3 Value of Performance Units/Shares and Cash-Based Awards. Each Performance
Unit shall have an initial value that is established by the Committee at the
time of grant. Each Restricted Stock Unit and Performance Share shall have an
initial value equal to the Fair Market Value of a Share on the date of grant.

 

- 9 -



--------------------------------------------------------------------------------



 



Each Cash-Based Award shall have a value as may be determined by the Committee.
The Committee shall set performance goals and/or service requirements in its
discretion which, depending on the extent to which they are met, will determine
the number and/or value of Restricted Stock Units, Performance Units,
Performance Shares and Cash-Based Awards that will be paid out to the
Participant. Generally, a Participant’s right to receive amounts under a
Restricted Stock Unit award shall be based on the Participant’s satisfaction of
a service requirement and such other terms and conditions that the Committee may
specify. Generally, a Participant’s right to receive amounts under a Performance
Unit, Performance Share or Cash-Based Award shall be based on the satisfaction
of a performance requirement and such other terms and conditions that the
Committee may specify. The Committee has full discretionary authority to
establish performance goals and/or service requirements, and a performance goal
may include a service requirement. For purposes of this Article 9, the time
period during which the performance goals and/or service requirements must be
met shall be called a “Performance Period.”
9.4 Earning of Restricted Stock Units, Performance Units, Performance Shares and
Cash-Based Awards. Subject to the terms of this Plan and the Award Agreement (if
any), after the applicable Performance Period has ended, the holder of
Restricted Stock Units, Performance Units, Performance Shares or Cash-Based
Awards shall be entitled to receive payout on the number and value of Restricted
Stock Units, Performance Units, Performance Shares or Cash-Based Awards earned
by the Participant over the Performance Period, to be determined as a function
of the extent to which the corresponding performance goals and/or service
requirements have been achieved. Unless otherwise determined by the Committee,
notwithstanding any other provision of the Plan, payment of Cash-Based Awards
shall only be made for those Participants who are Directors or in the employ of
the Company at the end of the Performance Period or, if none has been specified,
the end of the applicable award year.
9.5 Form and Timing of Payment of Restricted Stock Units, Performance Units,
Performance Shares and Cash-Based Awards. Payment of earned Restricted Stock
Units, Performance Units, Performance Shares and Cash-Based Awards shall be as
determined by the Committee and, if applicable, as evidenced in the related
Award Agreement. Subject to the terms of the Plan, the Committee, in its sole
discretion, may pay earned Restricted Stock Units, Performance Units,
Performance Shares and Cash-Based Awards in the form of cash or in Shares (or in
a combination thereof) that have an aggregate Fair Market Value equal to the
value of the earned Restricted Stock Units, Performance Units, Performance
Shares and Cash-Based Awards at the close of the applicable Performance Period.
Such Shares may be granted subject to any restrictions deemed appropriate by the
Committee. No fractional shares will be issued. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.
Unless otherwise provided by the Committee, Participants holding Restricted
Stock Units, Performance Units, or Performance Shares may be entitled to receive
dividend units with respect to dividends declared with respect to the Shares
underlying such Awards; provided that no dividend units may be paid on
Performance Units or Performance Shares that are not earned. Such dividends may
be subject to the same accrual, forfeiture, and payout restrictions as apply to
dividends earned with respect to Shares of Restricted Stock, as set forth in
Section 8.6 hereof, as determined by the Committee.
9.6 Nontransferability. Except as otherwise provided in a Participant’s Award
Agreement, Restricted Stock Units, Performance Units, Performance Shares and
Cash-Based Awards may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, except as otherwise provided in a Participant’s Award
Agreement, a Participant’s rights under such Awards shall be exercisable during
the Participant’s lifetime only by such Participant or such Participant’s legal
representative.
Article 10. Performance Measures
Unless and until the Committee proposes for shareholder vote and shareholders
approve a change in the general performance measures set forth in this
Article 10, the attainment of which may determine the degree of payout and/or
vesting with respect to Awards to Covered Employees that are designed to qualify
for the Performance-Based Exception, the performance measure(s) to be used for
purposes of such grants shall be chosen from among:

  (a)  
Earnings per share (basic or diluted);
    (b)  
Income before income taxes;

 

- 10 -



--------------------------------------------------------------------------------



 



  (c)  
Income from continuing operations;
    (d)  
Net income or net income attributable to Gannett Co., Inc.;
    (e)  
Operating income;
    (f)  
Cash flow from operating activities, operating cash flow (defined as operating
income plus non-cash charges for depreciation, amortization and impairment of
operating assets) or free cash flow;
    (g)  
EBITDA, or net income attributable to Gannett Co., Inc., before interest, taxes,
depreciation/amortization;
    (h)  
Return measures (including, but not limited to, return on assets, equity,
capital or investment);
    (i)  
Cash flow return on investments, which equals net cash flows divided by owner’s
equity;
    (j)  
Internal rate of return or increase in net present value;
    (k)  
Dividend payments;
    (l)  
Gross revenues;
    (m)  
Gross margins;
    (n)  
Operating measures such as trends in digital metrics, circulation, television
ratings and advertising measures;
    (o)  
Internal measures such as achieving a diverse workforce;
    (p)  
Share price (including, but not limited to, growth measures and total
shareholder return) and market value;
    (q)  
Debt (including, but not limited to, measures such as debt (book value or face
value) outstanding and debt to earnings before interest, taxes, depreciation and
amortization); and
    (r)  
Any of the above measures compared to peer or other companies.

Performance measures may be set either at the consolidated level, segment level,
division level, group level, or the business unit level. Additionally,
performance measures may be measured either annually or cumulatively over a
period of years, on an absolute basis or relative to pre-established targets, to
a previous year’s results or to a designated comparison group, in each case as
specified by the Committee.
Unless the committee specifies otherwise at the time the performance goals are
established, (and the Committee may at such time decide to limit the
“Extraordinary Items” for which it will make adjustments, or decide to not make
adjustments for any “Extraordinary Items”), the Committee shall adjust a
performance goal established under a performance measure set forth above to take
into account the effects of “Extraordinary Items.” “Extraordinary Items” means
(1) items presented as such (or other comparable terms) on the Company’s audited
financial statements, (2) unusual, special or nonrecurring charges, costs,
credits or items of gain or loss (including, without limitation, an unbudgeted
material expense incurred by or at the direction of the Board of Directors or a
committee of the Board or a material litigation judgment or settlement),
(3) changes in tax or accounting laws or rules, and/or (4) the effects of
mergers, acquisitions, divestitures, spin-offs or significant transactions
(including, without limitation, a corporate merger, consolidation, acquisition
of property or stock, reorganization, restructuring charge, or joint venture),
each of which are identified in the quarterly and/or annual audited financial
statements and notes thereto or in the “management’s discussion and analysis” of
the financial statements in a period report filed with the Securities and
Exchange Commission under the Exchange Act. The Committee shall make such
adjustments to the performance goals as shall be equitable and appropriate in
order to make the goals, as nearly as practicable, equivalent to the goal
immediately prior to such transaction or event.
Article 11. Beneficiary Designation
The Committee may permit Participants under the Plan to name, from time to time,
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under the Plan is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. If a
beneficiary designation has not been made, or the beneficiary was not properly
designated (in the sole discretion of the Committee), has died

 

- 11 -



--------------------------------------------------------------------------------



 



or cannot be found, all payments after death shall be paid to the Participant’s
estate. In case of disputes over the proper beneficiary, the Company reserves
the right to make any or all payments to the Participant’s estate.
Article 12. Deferrals
Subject to the requirements of Section 409A, the Committee may permit or require
a Participant to defer such Participant’s receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant by virtue of
the lapse or waiver of restrictions with respect to Restricted Stock, payment of
a Stock Award or the satisfaction of any requirements or goals with respect to
Restricted Stock Units, Performance Units/Shares and Cash-Based Awards. If any
such deferral election is required or permitted, the Committee shall, in its
sole discretion, establish rules and procedures for such payment deferrals
provided that such rules must comply with the requirements of Section 409A.
Article 13. Rights of Employees/Directors
13.1 Employment. Nothing in the Plan shall confer upon any Participant any right
to continue in the Company’s employ, or as a Director, or interfere with or
limit in any way the right of the Company to terminate any Participant’s
employment or directorship at any time.
13.2 Participation. No Employee or Director shall have the right to be selected
to receive an Award under this Plan, or, having been so selected, to be selected
to receive a future Award.
13.3 Rights as a Stockholder. Except as provided in Sections 8.5, 8.6 and 9.5, a
Participant shall have none of the rights of a shareholder with respect to
shares of Common Stock covered by any Award until the Participant becomes the
record holder of such shares.
Article 14. Termination of Employment/Directorship
Each Participant’s Award Agreement shall set forth the extent to which the
Participant shall have the right to such Participant’s outstanding Award(s)
following termination of the Participant’s employment or directorship with the
Company. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreements entered into with each
Participant, need not be uniform among all Awards issued pursuant to the Plan,
and may reflect distinctions based on the reasons for termination.
Article 15. Change in Control
15.1 Treatment of Outstanding Awards Other than Cash-Based Awards. In the event
of a Change in Control, unless otherwise specifically prohibited under
applicable laws, or by the rules and regulations of any governing governmental
agencies or national securities exchanges, or unless the Committee specifies
otherwise in the Award Agreement:

  (a)  
Any and all Options and SARs granted hereunder shall become fully exercisable
during their remaining term; and

  (b)  
Any restriction periods and restrictions imposed on Restricted Stock that are
not performance-based shall lapse; and

  (c)  
The target payout opportunities attainable under all outstanding Awards of
performance-based Restricted Stock, Performance Units and Performance Shares
shall be deemed to have been fully earned for the entire Performance Period(s)
as of the effective date of the Change in Control. The vesting of all such
Awards denominated in Shares shall be accelerated as of the effective date of
the Change in Control and shall be paid out to Participants within thirty
(30) days following the effective date of the Change in Control, based upon an
assumed achievement of all relevant target performance goals (such payment shall
be in full satisfaction of the Award). Such Awards denominated in cash shall be
paid to Participants in cash within thirty (30) days following the effective
date of the Change in Control, based on an assumed achievement of all relevant
target performance goals (such payment shall be in full satisfaction of the
Award). Restricted Stock Units shall be fully vested as of the effective date of
the Change in Control, and the full value of such an Award shall be paid out to
Participants within thirty (30) days following the effective date of the Change
in Control. Notwithstanding the foregoing, this provision shall only apply to a
Section 409A Award if the Change in Control also constitutes a change in
ownership or effective control of the

 

- 12 -



--------------------------------------------------------------------------------



 



     
Company or a change in the ownership of a substantial portion of the assets of
the Company within the meaning of Section 409A.

15.2 Treatment of Cash-Based Awards. In the event of a Change in Control, unless
otherwise specifically prohibited under applicable laws, or by the rules and
regulations of any governing governmental agencies or national securities
exchanges, or unless the Committee shall provide otherwise in the Award
Agreement or resolutions adopted by the Committee relating to such Award, the
vesting of all outstanding Cash-Based Awards shall be accelerated as of the
effective date of the Change in Control (and, in the case of performance-based
Cash-Based Awards, based on an assumed achievement of all relevant target
performance goals) and all Cash-Based Awards shall be paid to Participants in
cash within thirty (30) days following the effective date of the Change in
Control (such payment shall be in full satisfaction of the Award).
Notwithstanding the foregoing, this provision shall only apply to a Section 409A
Award if the Change in Control also constitutes a change in ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company within the meaning of Section 409A.
15.3 Limitation on Acceleration.

  (a)  
Intention of Section 15.3: The acceleration or payment of Awards could, in
certain circumstances, subject the Participant to the excise tax provided under
Section 4999 of the Code. It is the object of this Section 15.3 to enable each
Participant to retain in full the benefits of the Plan and to provide for the
maximum after-tax income to each Participant. Accordingly, the Company will
determine, before any payments are made on Awards governed by Section 15.1,
which of two alternative forms of acceleration will maximize the Participant’s
after-tax proceeds, and must notify the Participant in writing of its
determination. The first alternative is the payment in full of all Awards
governed by Section 15.1 and any other payments or benefits potentially subject
to the excise tax under Section 4999. The second alternative is the payment of
only a part of the Participant’s Awards (but taking into account any other
payments or benefits potentially subject to the excise tax under Section 4999)
so that the Participant receives the largest payment and benefits possible
without causing an excise tax to be payable by the Participant under
Section 4999 of the Code. This second alternative is referred to in this Section
as “Limited Vesting”.

  (b)  
Limitation on Participant’s Rights: The Participant’s Awards shall be paid only
to the extent permitted under the alternative determined by the Company to
maximize the Participant’s after-tax proceeds, and the Participant shall have no
rights to any greater payments on his or her Awards. For purposes of this
determination, the Company shall take into account any rights or benefits the
Participant has under another plan or agreement.

  (c)  
Determination to be Conclusive: The determination of whether Limited Vesting is
required and the application of the rules in Section 15.4 shall initially be
made by the Company in its sole discretion and any such determination shall be
conclusive and binding on the Participant unless the Participant proves that it
is clearly erroneous. In the latter event, such determination shall be made by
the Company in its sole discretion.

  (d)  
Section 409A Awards: This Section 15.3 and Section 15.4 shall not apply to or
affect a Section 409A Award, including without limitation the payment, vesting
or timing of payment of a Section 409A Award.

 

- 13 -



--------------------------------------------------------------------------------



 



15.4 Limitation on Payment. Notwithstanding Section 15.1, if Limited Vesting
applies then the amount paid on exercise or payment of an Award shall not exceed
the largest amount that can be paid without causing an excise tax to be payable
by the Participant under Section 4999 of the Code. If payments are so limited,
awards shall be deemed paid in the following order:

  (a)  
all Options or SARs that were accelerated pursuant to Section 15.1(a) shall be
deemed paid first;

  (b)  
all awards of Performance Units, Performance Shares and performance-based
Restricted Stock and Cash Awards shall then be deemed paid; and

  (c)  
finally, all awards of Restricted Stock and Restricted Stock Units that are not
performance-based shall be deemed paid.

As among awards or portions of awards of the same type, those vesting at the
most distant time in the future (absent a Change in Control) shall be deemed
paid first.
15.5 Expenses. The Company shall pay all legal fees, court costs, fees of
experts and other costs and expenses when incurred by a Participant in
connection with any actual, threatened or contemplated litigation or legal,
administrative or other proceeding involving the provisions of Section 15.4,
whether or not initiated by the Participant.
The reimbursements of such expenses and costs shall comply with the requirements
of Section 409A, which generally require (i) that the amount of expenses and
costs eligible for reimbursement during a calendar year may not affect the
expenses and costs eligible for reimbursement in any other taxable year;
(ii) the reimbursement of an eligible expense or cost is made on or before the
last day of the calendar year following the calendar year in which the expense
or cost was incurred; and (iii) the right to reimbursement is not subject to
liquidation or exchange for another benefit.
15.6 Termination, Amendment, and Modifications of Change-in-Control Provisions.
Notwithstanding any other provision of this Plan or any Award Agreement
provision, the provisions of this Article 15 may not be terminated, amended, or
modified on or after the date of a Change in Control to affect adversely any
Award theretofore granted under the Plan and any rights or benefits provided to
a Participant pursuant to this Article 15 without the prior written consent of
the Participant with respect to said Participant’s outstanding Awards; provided,
however, the Committee may terminate, amend, or modify this Article 15 at any
time and from time to time prior to the date of a Change in Control.
Article 16. Amendment, Modification, Termination and Tax Compliance
16.1 Amendment, Modification, and Termination. Subject to the terms of the Plan,
the Committee or the Board may at any time and from time to time, alter, amend,
suspend, or terminate the Plan in whole or in part.
16.2 Awards Previously Granted. Notwithstanding any other provision of the Plan
to the contrary, no termination, amendment, or modification of the Plan shall
adversely affect in any material way any Award previously granted under the
Plan, without the written consent of the Participant holding such Award;
provided that no consent is required for any amendment the Committee deems
necessary or appropriate to comply with applicable legal or tax requirements.
16.3 Shareholder Approval Required for Certain Amendments. Shareholder approval
will be required for any amendment of the Plan that does any of the following:
(a) permits the grant of any Option with an Option Price less than the Fair
Market Value of the Shares on the date of grant; (b) reduces the Option Price of
an outstanding Option, either by lowering the Option Price or by canceling an
outstanding Option and granting a replacement Option with a lower exercise
price; (c) permits the grant of any SAR with a grant price that is less than the
Fair Market Value of the Shares on the date of grant; or (d) reduces the grant
price of an outstanding SAR, either by lowering the grant price or by canceling
an outstanding SAR and granting a replacement SAR with a lower exercise price.
16.4 Compliance with Code Section 162(m). At all times when Code Section 162(m)
is applicable, if and to the extent the Committee so determines, Awards granted
under this Plan to Employees who are or could reasonably become Covered
Employees as determined by the Committee shall comply with the requirements of
the Performance-Based Exception. Generally, this requires that the amount paid
under such an Award be determined based on the attainment of written, objective
performance goals approved by the Committee for a performance period established
by the Committee (i) while the outcome for that performance period is

 

- 14 -



--------------------------------------------------------------------------------



 



substantially uncertain and (ii) no more than 90 days after the commencement of
the performance period to which the performance goal relates or, if less, the
number of days which is equal to 25 percent of the relevant performance period.
The Committee shall determine whether, with respect to a performance period, the
applicable performance goals have been met with respect to a given Participant
and, if they have, shall so certify and ascertain the amount of the applicable
Award. No amount will be paid for such performance period until such
certification is made by the Committee. The amount actually paid to a given
Participant may be less than (but not more than) the amount determined under the
applicable performance formula, at the discretion of the Committee.
16.5 Compliance with Section 409A. It is intended that Awards under this Plan
are either exempt from Section 409A or are structured to comply with the
requirements of Section 409A. The Plan shall be administered and interpreted in
accordance with that intent. By way of example, the following rules shall apply:

  •  
Any provision of the Plan that would conflict with the requirements of a
Section 409A Award shall not apply to a Section 409A Award.

  •  
Any adjustment or modification to an Award shall be made in compliance with
Section 409A (e.g., any adjustment to an Option or SAR under Section 4.2 shall
be made in accordance with the requirements of Section 409A).

  •  
For Section 409A Awards, all rights to amend, terminate or modify the Plan or
any Award are subject to the requirements and limitations of Section 409A.

  •  
For Section 409A Awards, any payment or distribution that is triggered upon
termination or cessation of employment or a comparable event shall be
interpreted consistent with the definition of “separation from service” within
the meaning of Treasury Regulation Section 1.409A-1(h).

  •  
With respect to amounts payable under a Section 409A Award, in the event that a
Participant is a “specified employee” as defined in Section 409A, any amount
that is payable in connection with the Participant’s separation from service
shall not be paid prior to the date which is six months after the date the
Participant separates from service (or, if earlier, the date the Participant
dies). A Participant who is subject to the restriction described in the previous
sentence shall be paid on the first day of the seventh month after the
Participant’s separation from service an amount equal to the benefit that the
Participant would have received during such six month period absent the
restriction.

While the Company intends for Awards to either be exempt from or in compliance
with Section 409A, neither the Company nor the Committee shall be liable to any
person for the tax consequences of any failure to comply with the requirements
of Section 409A or any other tax consequences relating to Awards under this
Plan.
Article 17. Withholding
The Company shall have the power and the right to deduct or withhold, or require
a Participant to remit to the Company, an amount sufficient to satisfy the
Federal statutory minimum, state, and local taxes, domestic or foreign, required
by law or regulation to be withheld with respect to any taxable event arising as
a result of this Plan. The Participant may satisfy, totally or in part, his
obligations pursuant to this Article by electing to have Shares withheld, to
redeliver Shares acquired under an Award, or to deliver previously owned Shares,
provided that the election is made in writing on or prior to (i) the date of
exercise, in the case of Options and SAR’s, (ii) the date of payment, in respect
of Stock Awards, Restricted Stock Units, Performance Units, Performance Shares,
or Cash-Based Awards, and (iii) the expiration of the Period of Restriction, in
respect of Restricted Stock. Any election made under this Article shall be
irrevocable by the Participant and may be disapproved by the Committee at any
time in its sole discretion. If an election is disapproved by the Committee, the
Participant must satisfy his obligations pursuant to this paragraph in cash.

Article 18. Successors
All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the
business, stock and/or assets of the Company.

 

- 15 -



--------------------------------------------------------------------------------



 



Article 19. General Provisions
19.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
19.2 Severability. If any provision of the Plan shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of the Plan, and the Plan shall be construed and enforced as if the
illegal or invalid provision had not been included.
19.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
19.4 Securities Law Compliance. With respect to Insiders, transactions under
this Plan are intended to comply with all applicable conditions of Rule 16b-3 or
its successors under the Exchange Act, unless determined otherwise by the Board.
To the extent any provision of the Plan or action by the Committee fails to so
comply, it shall be deemed null and void, to the extent permitted by law and
deemed advisable by the Board.
19.5 Listing. The Company may use reasonable endeavors to register Shares
allotted pursuant to the exercise of an Option with the United States Securities
and Exchange Commission or to effect compliance with the registration,
qualification, and listing requirements of any national securities laws, stock
exchange, or automated quotation system.
19.6 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
19.7 No Additional Rights. Neither the Award nor any benefits arising under this
Plan shall constitute part of an employment contract between the Participant and
the Company or any Subsidiary or Affiliate, and accordingly, subject to
Section 16.2, this Plan and the benefits hereunder may be terminated at any time
in the sole and exclusive discretion of the Committee without giving rise to
liability on the part of the Company or any Affiliate for severance payments.
19.8 Employees Based Outside of the United States. Notwithstanding any provision
of the Plan to the contrary, to comply with provisions of laws in other
countries in which the Company, its Affiliates, and its Subsidiaries operate or
have Employees, the Committee, in its sole discretion, shall have the power and
authority to:

  (a)  
Determine which Affiliates and Subsidiaries will be covered by the Plan or
relevant subplans;

  (b)  
Determine which Employees employed outside the United States are eligible to
become Participants in the Plan;

  (c)  
Modify the terms and conditions of any Award granted to Participants who are
employed outside the United States;

  (d)  
Establish subplans, modified exercise procedures, and other terms and procedures
to the extent such actions may be necessary, advisable or convenient, or to the
extent appropriate to provide maximum flexibility for the Participant’s
financial planning. Any subplans and modifications to the Plan terms or
procedures established under this Section 19.8 by the Committee shall be filed
with the Plan document as Appendices; and

  (e)  
Take any action, before or after an Award is made, which the Committee deems
advisable to obtain, comply with, or otherwise reflect any necessary
governmental regulatory procedures, exemptions or approvals, as they may affect
this Plan, any subplan, or any Participant.

19.9 Uncertificated Shares. To the extent that the Plan provides for issuance of
certificates to reflect the transfer of Shares, the transfer of such Shares may
be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.
19.10 Governing Law. The Plan and each Award Agreement shall be governed by the
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the

 

- 16 -



--------------------------------------------------------------------------------



 



Award Agreement, recipients of an Award under the Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts located in
the Commonwealth of Virginia, County of Fairfax, to resolve any and all issues
that may arise out of or relate to the Plan or any related Award Agreement.

 

- 17 -